Citation Nr: 0119421	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  00-21 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for an ear disability, 
other than hearing loss and tinnitus.

3.  Entitlement to service connection for residuals of a head 
injury or other injury sustained during service, other than 
hearing loss and tinnitus.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Evaluation of a right knee laceration, currently rated as 
non-compensably disabling.

6.  Evaluation of bilateral hearing loss, currently rated as 
10 percent disabling.





REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1968 to September 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision by the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board notes that service connection was 
granted for tinnitus in the August 1999 rating decision, but 
the veteran did not initiate an appeal as to that issue; as 
such, this matter is not before the Board.

The Board also notes that the RO originally denied the claims 
of service connection for low back and ear disabilities on 
the basis that they were not well-grounded, however, the RO 
subsequently properly considered those claims on the merits 
pursuant to the Veterans Claims Assistance Act of 2000.  
Thus, the veteran will not be prejudiced if the Board 
considers those claims on the merits.  See Bernard v. Brown, 
4 Vet. App. 384 (1993). 





FINDINGS OF FACT

1.  The veteran has a back disability, which has been 
characterized as degenerative disc disease of the lumbar 
spine, which is not etiologically related to service or to 
his service-connected right knee disability. 

2.  There is no clear and unmistakable evidence showing that 
the veteran had residuals of a head injury prior to his entry 
into active duty.  

3.  The current medical evidence shows that the veteran does 
not have an ear disability, other than service-connected 
hearing loss and tinnitus.  

4.  The current medical evidence shows that the veteran has 
residual headaches which are related to his reported 
inservice injury when he was pinned down for 90 minutes under 
a .50 caliber machine gun.  

5.  The service-connected right knee laceration does not 
cause painful or limited motion of the right knee, 
instability, or subluxation; and the residual 6 centimeter 
scar is not poorly nourished, productive of repeated 
ulceration, tender and painful on objective demonstration, or 
productive of limitation of function of the right knee. 

6.  Under both the old and the new rating criteria for 
hearing loss, a VA audiology evaluation revealed findings 
that compute to level IV hearing loss in both ears; puretone 
thresholds reported on the July 1999 examination are not 55 
decibels or more at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) or 30 decibels or less 
at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz.

7.  The old and new rating criteria for hearing loss are 
equally favorable to the veteran in this case.  



CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1154(b) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2000).  

2.  Clear and unmistakable evidence that a residual head 
injury disability existed prior to service does not exist, 
and the presumption of soundness with regard to that 
disability is not rebutted.  38 U.S.C.A. § 1111 (West 1991).

3.  An ear disability, other than hearing loss and tinnitus, 
was not incurred in or aggravated by service, and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1154(b) (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2000).

4.  Headaches were incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).

5.  The criteria for a compensable rating for a right knee 
laceration have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.118, 4.71a, Part 4, 
Diagnostic Code 7805 (2000).  

6.  The criteria for an increase in a 10 percent rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6101 (1998, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated all of 
the veteran's claims on appeal, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the August 1999 rating 
decision, the August 1999 statement of the case, and the 
February 2001 supplemental statement of the case, of the 
reasons and bases for the denial of his claims.  The veteran 
was also informed of the evidence that was needed to 
substantiate his claim in several VA letters.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision, statement of the case, 
supplemental statement of the case, and letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate his claims and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran was afforded several VA examinations.  
The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of this claim.  In this case, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran.  There is sufficient evidence of record to decide 
his claims properly, other than his claim for service 
connection for PTSD.  The Board notes that although the 
veteran contends that his other examinations were inadequate 
and too brief, the record reflects that they are adequate to 
evaluate his claims.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of the merits of 
his claims, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample opportunity to 
provide evidence and argument in support of his claims.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that he is not prejudiced by this decision. 


Background

A review of the service medical records shows that upon 
induction examination, in January 1968, the veteran reported 
that he had sustained a head injury in 1962 when he was 
involved in an automobile accident.  He specifically 
indicated that he had sustained a large laceration.  The 
veteran did not report, however, having any residual 
disability due to his head injury.  Additionally, he reported 
a history of ear, nose or throat trouble, and he said he had 
occasional back trouble.  On objective examination, residuals 
of a head injury were not indicated.  His head, face, and 
neck; ears-general; lower extremities; and spine and 
musculoskeletal system were all noted as clinically normal.  

During service, the veteran was injured on a mortar base 
plate in July 1969.  He sustained a laceration of the right 
knee in the suprapatellar area which was debrided the same 
day in the field before he was hospitalized.  It was noted 
that the wound was T-shaped, and approximately 6 by 3 
centimeters in length.  The wound was red and tender.  It was 
also noted that the veteran had weakness of the quadriceps 
femeris muscle group.  After being discharged from the 
hospital, the veteran was placed on light duty.  The final 
diagnosis was a laceration above the right knee with 
surrounding cellulitis.  

In September 1969, the veteran underwent a discharge 
examination.  At that time, the veteran reported that he had 
sustained a right knee disorder during service.  He also 
reported that he had had swollen or painful joints, a trick 
or locked knee, and a history of a head injury (it is unclear 
whether or not he meant his preservice head injury or a head 
injury during service).  No abnormalities were noted on the 
discharge examination and an audiological examination was not 
performed.  All systems, including musculoskeletal and 
neurological, were deemed to be normal.  The veteran's ears, 
head, and spine were noted to be normal.  

In November 1998, the veteran first filed a claim for VA 
disability compensation benefits.  

In conjunction with his claims, he was afforded various VA 
examinations.  In July 1999, he was afforded a VA joints 
examination.  At that time, the veteran related that he had 
sustained a right knee injury during service when he was 
struck by a mortar base plate which caused a laceration of 
the superior medial peripatellar area.  The wound was 
debrided in the field and the veteran was evacuated to the 
hospital with early signs of infection.  The examiner noted 
that there were no complaints at the time of separation with 
regard to the right knee.  Currently, the veteran reported 
having some increasing difficulty with his right knee.  He 
related that he has stiffness which occurs primarily in the 
morning.  He stated that after he gets up and about, he has 
minimal difficulty with regard to his knee.  He said he had 
occasional sensations of hyperextension and popping.  

In addition, the veteran reported that about 7 years after 
his discharge, he began to develop some low back pain.  He 
related that he had not injured his low back during service, 
but felt that his back complaints were due to his right knee 
disability.  The veteran related having pain in his low back 
with no radiation.  Again, he reported feeling stiff in the 
morning.  

Physical examination revealed that the veteran had a normal 
gait.  He had a level pelvis.  He had good range of motion of 
the lumbar spine in all directions with no deficit.  His 
neurological evaluation reveled physiologic and symmetrical 
reflexes, strength, and sensation in both lower extremities.  
Internal and external rotation of the hips was within normal 
limits.  Examination of the right knee revealed a 6 
centimeter incision over the superior medial aspect of the 
patella margin.  This was well-healed and slightly widened.  
There seemed to be some mild separation from the patella.  
His range of motion was within normal limits.  There was no 
evidence of effusion.  There was no instability on anterior 
or posterior Drawer or anterior Lachman's.  No varus or 
valgus instability was demonstrated.  The veteran had some 
mild patellofemoral crepitus.  X-rays of the back revealed 
degenerative disc changes at L5-S1 which were moderate in 
degree.  X-rays of the right knee revealed changes in the 
medial femoral condyle consistent with osteochondritis 
dissecans.  Mild degenerative changes were noted in the 
patellofemoral joint and lateral compartment.  The impression 
was degenerative joint disease of the right knee and 
degenerative disc disease of the lumbar spine.  The examiner 
opined that the veteran's current difficulties with regard to 
his right knee were not related to his laceration.  In 
addition, the examiner opined that his degenerative disc 
disease of the lumbar spine was not related to his right knee 
complaints.  

In July 1999, the veteran was afforded a VA audiological 
examination.  The examiner noted that the veteran's hearing 
was normal on entrance into service, but was not assessed on 
separation.  At the time of the hearing examination, the 
veteran related that he had bilateral hearing loss and 
tinnitus which began during his service in Vietnam and had 
slowly worsened over time.  He related that the tinnitus and 
hearing loss were due to his exposure to combat noise and 
were also the result of a concussion that caused bleeding 
from the ears.  The veteran reported that he has difficulty 
listening in crowds and in situations where there is 
background noise present.  The veteran also reported having a 
head injury while he was in Vietnam.  The veteran related 
that he also experiences unsteadiness and lightheadedness, 
accompanied by nausea when he stands or bends over quickly.  
The veteran denied having ear infections, ear surgery, 
serious illnesses, familial hearing loss, hearing aid use, or 
nuclear radiation exposure.  The veteran indicated that he 
did not use ear protection during service.  

The audiological evaluation showed, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
65
70
80
LEFT
35
50
65
65
75

The average on the right was 65 decibels and on the left was 
64 decibels.  His speech recognition score was 80 percent 
correct on the right side and 82 percent correct on the left 
side.  

The examiner opined that the veteran's tinnitus and bilateral 
hearing loss were probably related to his history of noise 
exposure in Vietnam.  The examiner also noted that there may 
have been some contribution to the hearing problem and 
tinnitus by the concussion the veteran stated that he 
experienced.  The diagnoses were: right ear mild 
sensorineural hearing loss 500-750 Hertz, moderate to severe 
sensorineural hearing loss above 750 Hertz, normal middle ear 
function; left ear mild to moderate sensorineural hearing 
loss 500-1,000 Hertz, moderately severe to severe 
sensorineural hearing loss above 1,000 Hertz, and normal 
middle ear function.  

In July 1999, the veteran was also afforded a VA ear 
examination.  At that time, the veteran reported that he was 
exposed to heavy gunfire in Vietnam for several months.  
Since that time, the veteran reported having ringing in his 
ears and that he experienced chronic and progressive hearing 
loss bilaterally.  The veteran denied otorrhea, otalgia, or 
prior ear problems.  The examiner noted that the veteran had 
bilateral tinnitus which was symmetric.  The veteran also 
described having some vague light-headedness, but he did not 
consider this a problem.  Physical examination revealed that 
his ears, external auditory canal, and tympanic membranes 
were all normal in appearance.  The tympanum and mastoid 
appeared normal.  His facial nerves were intact and symmetric 
and the Romberg and gait were normal as well.  The results of 
the audiological examination were also reviewed.  The 
diagnosis was bilateral symmetric sensorineural hearing loss 
with the probable cause being exposure to heavy artillery 
while in military service.  

In July 1999, the veteran was also afforded a VA brain 
examination.  The veteran related that during service, he was 
in the battlefield when he was pinned down by a .50 caliber 
machine gun.  He said he was a platoon leader and was pinned 
down for 90 minutes, and unable to move.  The veteran did not 
note a head injury or loss of consciousness.  However, since 
then, the veteran had had a continuous ringing in his ears 
and vibration in his head.  The veteran related that he was 
hospitalized, but the examiner noted that those records were 
not available for review.  The veteran reported that he also 
had residual headaches which occurred with a pressure-type of 
sensation.  He described his headaches as being 8/10 in pain.  
He related that they are associated with photophobia and 
phonophobia, but no other symptoms such as weakness.  The 
examiner noted that the veteran became tangential when 
discussing the headaches and Vietnam and did not want to 
discuss these issues.  The veteran related that he took 
Tylenol for relief of the headaches.  The veteran did not 
report having memory loss or cognitive impairment because of 
his inservice injury.  

Neurological examination revealed that he was awake, alert, 
and oriented times four.  His speech was precise and fluent.  
Cranial nerves II through XII were intact, including 
funduscopic examination and pupillar responses.  Minimental 
status examination was 30/30.  Motor examination was normal.  
There was no pronatory drift or fasciculations present.  
Muscle strength testing was 5/5 in the proximal and distal 
muscle groups of the upper and lower extremities.  Sensory 
examination revealed that pinprick was diminished in a 
stocking distribution, greater on the left side than on the 
right.  Proprioception, vibratory sensation, and light touch 
were intact.  Romberg was negative.  Cerebellar examination 
revealed finger-to-toe, heel-to-shin were intact.  Tandem 
gait was performed without difficulty.  Deep tendon reflexes 
were as follows: 2+ biceps, triceps, brachioradialis, 2+ 
patellar, and 1+ Achilles with reinforcement.  Gait was 
normal.  The veteran could heel and toe walk.  The right 
fifth digit was noted to be in a flexion type of contracture.  

In sum, the examiner concluded that the veteran's 
neurological examination was essentially negative other than 
his tinnitus and hearing loss, a mild sensory loss in a 
stocking distribution, and headaches.  The examiner noted 
that the claims file did not show that the veteran sustained 
a head injury during service or any post-concussive syndrome.  
The examiner indicated that although the veteran had numerous 
complaints, he did not appear to have any type of primary 
neurological dysfunction other than the hearing loss and 
tinnitus.  With regard to the mild sensory loss in stocking 
distribution, the examiner noted that the veteran was 
asymptomatic and did not complain of paresthesia, pain, or 
weakness.  With regard to headaches, the examiner noted that 
they were well-controlled with regular strength Tylenol.  

In an August 1999 rating decision, service connection was 
granted for a laceration of the right knee, rated as non-
compensably disabling effective November 18, 1998; for 
bilateral hearing loss, rated as 10 percent disabling 
effective November 18, 1998; and for tinnitus, rated as 10 
percent disabling effective November 18, 1998.  Service 
connection for PTSD, a low back disability, an ear 
disability, and residuals of a head injury were denied.  The 
veteran appealed all issues except for any issue involving 
tinnitus.  

In addition to the assertions made during his examinations, 
the veteran also asserted that his right knee was injured 
during service and thereafter prevented his participation in 
sports.  Currently, he asserted that the knee is stiff and 
pops.  With regard to his low back, the veteran asserts that 
this occurred due to his jumping out of helicopters with a 
full backpack.  The Board also notes that the veteran told 
the examiner that his low back problems were due to his right 
knee disability.  

Analysis

Service Connection

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury or 
disease incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, the veteran is a wartime 
veteran and the record shows that he served during combat.  
Thus, 38 U.S.C.A. § 1154(b) is for application.

The provisions of 38 U.S.C.A. § 1154 make it clear that 
special considerations attend the cases of combat veterans.  
In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b).  These veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service.  See 
Caluza.  In Collette, the United States Court of Appeals 
articulated a three-step sequential analysis to be performed 
when a combat veteran seeks benefits under the method of 
proof provided by 38 U.S.C.A. § 1154(b).  

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the second step, the VA must then determine if the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the veteran's evidence with contrary evidence.  If 
these two inquiries are met, the Secretary "shall accept" 
the veteran's evidence as "sufficient proof of service- 
connection," even if no official record of such incurrence 
exists.  At this point a factual presumption arises that the 
alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting "clear and convincing evidence to the 
contrary," the presumption of service connection is then 
rebutted.

However, the Board notes that there still must be evidence of 
a current disability and evidence that this disability is 
related to service.  Caluza; Collette.  Competent evidence is 
required to establish the veteran's current disability and 
the nexus connecting that disability to an in service injury 
or disease. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharged, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  In addition, a claim for secondary service 
connection generally requires competent evidence of a causal 
relationship between the service-connected disability and the 
nonservice-connected disability.  Jones (Wayne L.) v. Brown, 
7 Vet. App. 134 (1994).  In addition, service connection may 
also be granted for disability which has been aggravated by a 
service-connection disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

Low Back Disability

A review of the service medical records reveals no 
complaints, treatment, or a diagnosis of low back problems 
during service.  (While the veteran complained of occasional 
back trouble at the time of his enlistment examination, a 
back condition was not objectively noted.)  At the time of 
his discharge examination, his musculoskeletal and neurologic 
systems were normal.  There is no evidence of a low back 
disability following service until the recent July 1999 VA 
orthopedic examination which revealed degenerative disc 
disease of the low back.  At the time of that examination, 
the veteran asserted that he had had no injury to his low 
back during service and reported no disease therein, but 
asserted that his low back disability had resulted from his 
right knee disability.  In fact, he reported that his low 
back disability began 7 years after his discharge from 
service.  Following an examination of the veteran and a 
review of the claims file, the examiner opined that the 
veteran's current back disability was not related to his knee 
disability.  Furthermore, the examiner did not relate the 
veteran's current low back disability to service directly, 
either.  

As noted, the veteran is a combat veteran, and, as such 38 
U.S.C.A. § 1154 is for application.  However, in this case, 
during a VA compensation examination, the veteran denied any 
inservice injury or disease to his low back during service 
and reported that his back disability began 7 years after 
discharge from service.  The veteran has since changed his 
version of events in various statements submitted to VA.  The 
Board notes that due to this inconsistency, the Board cannot 
find that the veteran's personal history regarding his low 
back is credible.  The Board is considering the veteran's 
statements standing alone and not weighed against any other 
evidence to include the absence of any evidence.  As such, 
his current statements that he injured his low back during 
service, which directly conflict with his prior statements 
that he did not injure his back during service, are not 
tantamount to "satisfactory lay evidence."  Although the 
veteran was urged to submit other evidence in support of his 
claim, he did not do so.  Thus, there is no other 
"satisfactory other evidence" of record which supports his 
claim, nor has he asserted that there is such evidence in 
existence.  Since this first step under Collette is not met, 
the Board will cease to perform further analysis under 
Collette.  

Therefore, it is concluded that there is no evidence of a low 
back injury or a low back disability during service.  In 
addition, as noted, there is no evidence that the veteran's 
current low back disability is related to service.  

When all the evidence is taken into account, it is clear that 
the veteran's low back disability first manifested many years 
after service and developed independently of service or any 
occurrence or problem therein.  The veteran was not diagnosed 
as having a low back disability during service or immediately 
thereafter.  He was first diagnosed as having low back 
disability nearly 30 years after his discharge from service.  
There is simply no medical evidence showing that his current 
low back disability is in any way related to service.  The 
Board duly acknowledges the veteran's contention that his 
current low back disability is related to service, but the 
Board is not persuaded by his arguments as he has presented 
inconsistent statements regarding his low back disability and 
in light of the contradictory documentary medical record.  
The veteran's contentions are not supported by the record. 

Accordingly, the Board finds that neither chronicity in 
service nor continuity of symptomatology after service is 
shown.  Thus, the Board finds that currently diagnosed low 
back disability is not related to service.  As such, the 
Board concludes that entitlement to service connection for a 
low back disability is not warranted. 

The veteran has also asserted that secondary service 
connection is warranted, as noted.  In view of the veteran's 
contentions, the Board has reviewed the current medical 
evidence, but, as previously set forth, the VA examiner 
specifically opined that the veteran's current back 
disability is not related to his service-connected right knee 
disability.  There is no medical evidence on file which 
establishes a relationship between any current low back 
disability and his service-connected right knee disability.  
Rather, medical evidence on file tends to not support the 
veteran's claim.  Accordingly, the Board finds that secondary 
service connection is not warranted for a low back 
disability.

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


Residuals of a Head Injury and Other Service Injury,
to include Headaches and an Ear Disability,
other than Hearing Loss and Tinnitus

VA law provides that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed prior to service will rebut the presumption.  
38 U.S.C.A. § 1111.  This presumption attaches only where 
there has been an induction examination in which the later 
complained-of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions,"  Id. at 
(b)(1).  The Court has established that the veteran's own 
admissions of a preservice history will constitute clear and 
unmistakable evidence.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).  The veteran's testimony is considered competent 
evidence that a disability clearly and unmistakably 
preexisted service.  Gahman v. West, 12 Vet. App. 406 (1999).  

In this case, as noted, on entrance examination, the veteran 
reported that he had sustained a head injury in 1962 when he 
was involved in an automobile accident.  He did not report, 
however, any residual disability due to that accident.  
Likewise, there was no residual disability noted on entrance 
examination.  Thus, a review of the medical evidence of 
record establishes that the veteran did not have any residual 
abnormality due to a head injury upon his entrance into 
service.  Since the veteran did not report any functional 
impairment or any disability due to a preservice head injury 
and since no functional impairment or any disability due to a 
preservice head injury was demonstrated on entrance 
examination, the Board finds that there is no clear and 
unmistakable evidence sufficient to rebut the presumption of 
soundness with regard to a residual head injury.  

While the service medical records are negative for a head 
injury, the veteran did report having sustained a head injury 
on his discharge examination.  It is unclear if he was 
referring to an inservice head injury or to his preservice 
head injury.  As noted, there were no reported head, brain, 
or neurological abnormalities shown on the discharge 
examination.  Currently, he reported having sustained a head 
injury to several VA examiners.  In addition, at the time of 
his July 1999 VA brain examination, the veteran reported 
another injury.  He maintained that while he was a platoon 
leader in Vietnam and was stationed in the battlefield, he 
was pinned down by a .50 caliber machine gun and remained in 
that position for 90 minutes.  It is not altogether clear 
whether this was the situation where the veteran sustained a 
head injury as the veteran did not report a head injury to 
that examiner.  The veteran has reported that residuals of 
his head injury were hearing loss and tinnitus.  He also 
reported that residuals of the injury involving the machine 
gun were tinnitus and headaches.  Thus, it appears that he 
was referring to two separate incidents.  The Board notes 
that the veteran is already service-connected for hearing 
loss and tinnitus.  

As noted, in considering claims of veterans who engaged in 
combat, the adverse effect of not having an official report 
of an inservice injury or disease can be overcome by 
satisfactory lay or other evidence which shall be sufficient 
proof of service occurrence or aggravation if consistent with 
the circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b).  With regard to a head injury during 
service and/or the incident described by the veteran in which 
he was pinned down by a .50 caliber machine gun and remained 
in that position for 90 minutes, the Board notes that the 
veteran has never contradicted his current assertions.  Also, 
his service records confirm that he was a platoon leader and 
the veteran reported that he sustained a head injury at 
discharge, although he did not specify when that occurred.  
Thus, his current rendition of the alleged occurrences during 
service tend to be supported by his service records even 
though no residuals were noted to be present at the time of 
his service discharge examination.  In light of the 
foregoing, his assertions are generally credible.  Secondly, 
the Board finds that the situations which were described by 
the veteran are consistent with the circumstances, 
conditions, or hardships of the veteran's combat service.  

Accordingly, the Board finds that the veteran has submitted 
"satisfactory lay or other evidence" that he was involved 
in the incidents described by him during service even in the 
absence of official records of such.  The only contrary 
evidence of record is the absence of evidence of the 
incurrence of a specific injury to the head area during 
service and the specific incident involving the machine gun.  
The Board will not hold the absence of such evidence to be 
controlling when the veteran has submitted his own credible 
assertions which the Board affords probative weight.  

With regard to the presence of a current disability, the 
veteran is service-connected for hearing loss and tinnitus 
which he alleges resulted, at least in part, from the head 
injury he sustained during service.  A review of the July 
1999 ear examination and audiological examination did not 
reveal any other residual ear disability. 

Thus, while the Board acknowledges the veteran's current 
complaints of an ear disability, VA examiners indicated that 
the veteran does not currently have a diagnosed disability of 
either ear other than hearing loss and tinnitus.  Based on 
this current evidence, the Board must find that the current 
medical evidence shows that the veteran does not have an ear 
disability, other than hearing loss and tinnitus, as 
demonstrated by objective findings.  Accordingly, the veteran 
does not have a valid claim of service connection for an ear 
disability, other than hearing loss and tinnitus.  Rabideau.  
Therefore, the Board must conclude that an ear disability, 
other than hearing loss and tinnitus, was not incurred in or 
aggravated by service.  Further, there is no evidence on file 
showing that his service-connected hearing loss and tinnitus 
caused additional ear disability.

According to the VA brain examination report, the claims file 
did not show that the veteran sustained a head injury during 
service or any post-concussive syndrome.  However, the 
examiner appeared to find credible the veteran's allegations 
of being pinned down by a machine gun.  As noted, the Board 
has determined that the veteran did suffer such injuries 
during service.  The current question is whether the veteran 
presently suffers from any residuals of an inservice injury.  
The examiner indicated that although the veteran had numerous 
complaints, he did not appear to have any type of primary 
neurological dysfunction other than the hearing loss and 
tinnitus.  With regard to the mild sensory loss in stocking 
distribution, the examiner noted that the veteran was 
asymptomatic and did not complain of paresthesia, pain, or 
weakness.  With regard to headaches, the examiner noted that 
they were well-controlled with regular strength Tylenol.  

Thus, other than hearing loss and tinnitus, the only 
remaining disability is headaches.  Even though the veteran 
controls his headaches with Tylenol, this does not mean that 
he does not have a headache disability.  Rather, as 
described, the headaches are merely controlled.  The veteran 
reported that he has had headaches since the incident where 
he was pinned down by the machine gun during service.  The VA 
examiner did not negate the veteran's assertions, but seemed 
to find them credible.  Likewise, in affording the veteran 
consideration pursuant to 38 U.S.C.A. § 1154(b) due to his 
combat veteran status and his credible assertions of injury 
inservice, the Board has found that the specific incident did 
in fact occur.  The veteran has maintained that these 
headaches have occurred since service to the present time.  
Therefore, in affording the veteran every reasonable doubt 
pursuant to Gilbert, the Board finds that continuity of 
symptomatology after service is shown and that currently 
diagnosed headaches are related to service.  As such, the 
Board concludes that entitlement to service connection for 
headaches is warranted. 


Ratings

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  Our review reflects that the veteran's 
disabilities have not significantly changed and that a 
uniform rating for each is appropriate.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Under 38 C.F.R. § 4.31, it 
is provided that where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  The rating schedule 
provides that when an unlisted disability is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1 (1999); Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

Right Knee Laceration

The veteran's service-connected right knee disability has 
been rated under Diagnostic Code 7805.  The Board has 
considered all relevant diagnostic codes in the VA's Schedule 
for Rating Disabilities.  

In this case, the applicable Diagnostic Codes which afford 
higher ratings are 5257, 5260, and 5261.  Under Diagnostic 
Code 5260, the rating schedule provides a 10 percent rating 
where flexion of the leg is limited to 45 degrees, a 20 
percent rating where flexion is limited to 30 degrees, and a 
30 percent rating where flexion is limited to 15 degrees.  
Under Diagnostic Code 5261, the rating schedule provides a 10 
percent rating where extension of the leg is limited to 10 
degrees, a 20 percent rating where extension is limited to 15 
degrees, and a 30 percent rating for limitation to 20 
degrees.  Full range of motion of the knee is zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II.  The rating schedule 
also provides a 10 percent rating for slight impairment of 
the knee, a 20 percent rating for moderate impairment of the 
knee, and a 30 percent rating for severe impairment of the 
knee as measured by the degree of recurrent subluxation or 
lateral instability.  38 C.F.R. Part 4, Diagnostic Code 5257.

The rating schedule also provides ratings under several 
Diagnostic Codes for scarring of the skin.  Scars which are 
superficial, poorly nourished, with repeated ulceration are 
rated under Diagnostic Code 7803 as 10 percent disabling.  
Scars which are superficial, tender and painful on objective 
demonstration are rated as 10 percent disabling under 
Diagnostic Code 7804.  Under Diagnostic Code 7805, other 
scars are rated based on the limitation of function of the 
part affected.  As noted, limitation of function of the knee 
may be rated under Diagnostic Codes 5257, 5260, and 5261.

At the time of the July 1999 VA joints examination, the 
veteran related that he was having some increasing difficulty 
with his right knee.  He related that he had stiffness which 
occurred primarily in the morning.  He stated that after he 
gets up and about, he has minimal difficulty with regard to 
his knee. He has occasional sensations of hyperextension and 
popping.  

Physical examination revealed that the veteran had a normal 
gait.  His neurological evaluation with respect to the knee 
was normal.  His range of motion was normal.  Physical 
examination and x-rays showed no instability or subluxation.  
With regard to the scar, it was described as a 6 centimeter 
incision over the superior medial aspect of the patella 
margin, which was well-healed and slightly widened.  There 
seemed to be some mild separation from the patella.  The 
impression was degenerative joint disease of the right knee.  
The examiner opined that the veteran's current difficulties 
with regard to his right knee were not related to his 
laceration.

Thus, in evaluating the veteran's right knee laceration under 
the applicable diagnostic codes, it is clear that a 
compensable rating is not warranted.  The veteran does not 
demonstrate painful motion or limited motion of the right 
knee.  He has no instability or subluxation.  As such, a 
compensable rating under Diagnostic Codes 5257, 5260, and 
5261, is not warranted.  

Alternatively, a compensable rating may be warranted for the 
residual scarring.  However, since the residual scar is not 
poorly nourished, productive of repeated ulceration, tender 
and painful on objective demonstration, or productive of 
limitation of function of the right knee, a compensable 
rating on that basis is not warranted. 

The Board notes that the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion.  
Johnson.  The veteran has no limitation of motion of the 
right knee.  Although the veteran complains of stiffness and 
popping of the right knee, neither of these complaints were 
confirmed by objective findings on the physical examination.  
The examiner manipulated the knee and determined that, 
despite the veteran's contentions to the contrary, there was 
no virtually no limitation of function of the right knee.  
The examiner also specifically indicated that there was no 
limitation of function as related to the right knee 
laceration.  Therefore, while the Board acknowledges the 
veteran's contentions otherwise, there is simply no 
confirmation of these complaints on examination.  Also, the 
applicable diagnostic codes very specifically required 
impaired motion, subluxation or instability, and that any 
residual scar be poorly nourished, productive of repeated 
ulceration, tender and painful on objective demonstration, or 
productive of limitation of function of the right knee.  As 
set forth in detail, none of these criteria were shown 
objectively.  Thus, the directives of DeLuca are not for 
application and the Board finds that 38 C.F.R. §§ 4.40 or 
4.45 do not provide a basis for a higher rating.  

Accordingly, the Board concludes that the veteran's right 
knee laceration is not compensably disabling as the schedular 
criteria for a compensable rating have not been met during 
the appeal period. 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert.  In this case, the preponderance of the evidence if 
against the veteran's claim and it is denied.  

Bilateral Hearing Loss

As a preliminary matter, the Board points out that, during 
the pendency of this appeal, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1998), including the rating criteria for evaluating diseases 
of the ear. This amendment was effective June 10, 1999.  See 
64 Fed. Reg. 25202 through 25210 (May 11, 1999).  When a law 
or regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
appellant.  Karnas.  Therefore, the Board must evaluate the 
veteran's claim for bilateral ear hearing loss, under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations and apply the more favorable 
result, if any.  The record shows that the RO has evaluated 
the veteran's service-connected bilateral hearing loss under 
the rating criteria in effect prior to and subsequent to June 
10, 1999; hence, there is no due process bar to the Board 
doing likewise.

The Board notes that the old and new rating criteria for 
hearing loss are equally favorable to the veteran in this 
case.

At the time that the veteran filed his claim for a higher 
rating for bilateral hearing loss, evaluations of hearing 
loss ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with average hearing threshold levels as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second (Hertz).  To evaluate the degree of 
disability from defective hearing, the rating schedule 
established eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. 4.87, Diagnostic Codes 6100 to 
6110 (1998). 

The criteria for rating diseases of the ear (and other sense 
organs) were amended effective June 10, 1999.  However, while 
the above noted schedular criteria for rating hearing loss 
(i.e. those that establish the eleven auditory acuity levels) 
have not changed, and are currently located at 38 C.F.R. § 
4.85, Diagnostic Code 6100 (1999), the June 1999 amendment 
adds the provisions of 38 C.F.R. § 4.86 for evaluating 
exceptional patterns of hearing impairment.

The provisions of 38 C.F.R. § 4.86(a) (1999) provide that 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of  
38 C.F.R. § 4.86(b) (1999) provide that when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

In the instant case, the veteran's hearing loss will be 
evaluated under the former criteria up to the effective date 
of the change in regulations in June 1999.  Thereafter, the 
degree of hearing loss will be evaluated under both the 
former and revised criteria, with the version most favorable 
to the veteran applied.  The Board notes that the new 
criteria may only be applied from their effective date 
forward.  Where laws or regulations change after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent Congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000).  

The July 1999 audiological examination was conducted after 
the pertinent regulations were amended.  This is the only 
examination for consideration and it will be considered under 
both the old and the new rating criteria.  

The July 1999 audiological evaluation revealed that the 
average puretone decibel for the veteran's right ear was 65 
decibels.  Speech discrimination was 80 percent correct.  By 
intersecting the column in Table VI for average puretone 
decibel loss falling between 58 and 65 with the line for 
percent of discrimination from 76 to 82, the resulting 
numeric designation for the right ear is IV.  

The average puretone decibel loss for the veteran's left ear 
was 64 decibels.  Speech discrimination was 82 percent 
correct.  By intersecting the column in Table VI for average 
puretone decibel loss falling between 58 and 65 with the line 
for percent of discrimination from 76 to 82, the resulting 
numeric designation for the left ear is IV.

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of IV for both ears, the point of 
intersection on Table VII requires a 10 percent rating under 
Diagnostic Code 6100 under the old criteria.

The Board notes that Table VI is found at 38 C.F.R. 4.87 of 
the rating schedule in effect prior to the amendment and it 
is also at 38 C.F.R. § 4.85 of the rating schedule in effect 
since the June 1999 amendment.  Table VII is also identical 
in both the old and the current provisions.  Thus, under the 
new criteria, a 10 percent rating is also required.  

The new, current criteria for rating hearing loss also 
includes analysis under 38 C.F.R. § 4.86 (1999) which, unlike 
the former criteria, calls for the use of Table VIa at 
certain times, when that Table would result in a higher Roman 
numeral designation.  Here, however, the puretone thresholds 
reported on the July 1999 examination are not: (a) 55 
decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz); or (b) 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  
As such, Table VIa is not for application, and the veteran's 
service-connected bilateral hearing loss is 10 percent 
disabling under the new criteria as well as the old.

Accordingly, the Board concludes that the veteran's bilateral 
hearing loss is not more than 10 percent disabling as the 
schedular criteria for a more than a 10 percent rating have 
not been met during the appeal period. 

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert.  Although the Board sympathizes with the veteran's 
difficulties due to hearing loss, the Board is constrained to 
abide by VA regulations.  Disability ratings in hearing loss 
cases are assigned by way of a mechanical application of the 
average pure tone thresholds and speech discrimination 
percentages to the tables furnished in the rating schedule.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In 
light of the above, the Board finds that the preponderance of 
the evidence is against his claim for more than a 10 percent 
rating for bilateral hearing loss.


ORDER

Service connection for a low back disability is denied.

Service connection for an ear disability, other than hearing 
loss and tinnitus, is denied.

Service connection for headaches is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.

A higher rating for right knee laceration is not warranted.

A higher rating for bilateral hearing loss is not warranted.


REMAND

A review of the record shows that the veteran served in 
combat in Vietnam.  The DD Form 214 shows that the veteran 
was awarded the combat infantryman badge which is indicative 
of combat service.  

The veteran contends that he is entitled to service 
connection for PTSD since he was exposed to stressors during 
service which resulted in his development of PTSD.  The 
veteran, however, has not provided specific information with 
regard to these stressors.  He has not provided specific 
information to VA or to a VA examiner.  His presentation of 
stressful situations was vague and the veteran seemed 
unwilling to discuss them.  The VA examiner who conducted the 
recent VA psychiatric examination indicated that the veteran 
did not have PTSD, but had symptoms of PTSD.  However, the 
examiner who conducted the recent VA brain examination 
indicated that the veteran did have a diagnosis of PTSD, but 
stated that this diagnosis falls within the specialty of 
psychiatry and should be evaluated by that specialty.  
However, as noted, no diagnosis of PTSD was made by the 
psychiatric examiner.  

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated during active duty. 38 
U.S.C.A. § 1110.  In addition, in adjudicating a claim for 
PTSD, the applicable VA regulation states that service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).  In the case of Cohen, the Court issued 
directives to be followed in cases where the issue is service 
connection for PTSD.  In sum, in the Cohen case, the Court 
confirmed that the evidence must show that the veteran has a 
diagnosis of PTSD, that the veteran was exposed to a 
stressor(s) during service (which may be combat or non-combat 
service), and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  

In the Cohen case, the Court provided distinctions between 
non-combat and combat service.  In cases where the veteran 
engaged in combat during service, his claim must be 
considered under the reduced evidentiary threshold pursuant 
to 38 U.S.C.A. § 1154(b) for combat veterans.  In the Cohen 
case, the Court stated that 38 C.F.R. § 3.304(f) and VA 
manual provisions are deficient in that they do not reflect 
the relaxed requirements of 38 U.S.C.A. § 1154(b).  Under 
38 U.S.C.A. § 1154(b), the combat veteran's testimony alone 
is enough to establish the occurrence of a stressor unless it 
is inconsistent with the circumstances, conditions, or 
hardships of service or unless the Board finds that, by clear 
and convincing evidence, a particular stressful event did not 
occur.  The Court stated that where the veteran had combat 
and stressor(s) is related to combat, the veteran's lay 
testimony must be accepted as conclusive.  

In this case, as indicated, it appears that the veteran is 
alleging combat stressors.  However, the record shows that 
the veteran was not sent the typical VA PTSD development 
letter which is used, in part, to elicit details regarding 
alleged stressors.  The veteran has specifically indicated 
that he was uncomfortable with the VA psychiatric examiner 
and has not fully set forth his VA experiences.  As such, the 
Board finds that the veteran should be provided an 
opportunity to have his claim developed more fully.  

In light of the foregoing, the Board finds that the RO should 
more fully develop the issue of service connection for PTSD, 
particularly in light of the veteran's status as a combat 
veteran.  If the veteran sets forth his combat experiences, 
he should be reexamined by a different examiner.  

In the Cohen case, the Court noted that under 38 C.F.R. § 
3.304(f), a current medical diagnosis of PTSD must be an 
"unequivocal" one.  However, the current version of the 
regulation only requires a diagnosis of PTSD.  The Court 
further explained that a PTSD diagnosis by a mental health 
professional must be presumed to have been made in accordance 
with Diagnostic and Statistical Manual of Mental Disorders 
(DSM) criteria.  In other words, a diagnosis of PTSD by a 
mental health examiner will be presumed to be in accordance 
with DSM criteria as to adequacy of symptomatology and 
sufficiency of stressor.  In discussing the sufficiency of a 
stressor to support a diagnosis of PTSD, the Court pointed 
out that under the DSM-III-R a psychologically traumatic 
event(s) must be shown to have had the potential of evoking 
significant symptoms of distress in almost everyone.  
However, the Court further noted that under DSM-IV a 
subjective test had been adopted.  Specifically, in order for 
a stressor to sufficiently support a diagnosis of PTSD: (1) a 
person must have been exposed to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and (2) the person's response involved intense fear, 
helplessness, or horror.  The Court explained that DSM-IV's 
"stressor sufficiency" requirements involved medical 
questions requiring examination and assessment by a mental-
health professional.  

Therefore, in evaluating the veteran, the examiner should 
employ the less stringent directives of DSM-IV.  

The Board also advises the veteran herein that the 
information to be obtained on VA examination is vitally 
important to resolving the issues on appeal; hence, any 
failure to report to a scheduled examination may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655.  The 
veteran is hereby informed of this pertinent regulation.  

Finally, the Board notes that the RO must review the claims 
file and ensure that all notification and development action 
required by VCAA is completed and the claim of service 
connection for PTSD should be considered on the merits.

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should develop the claim of 
PTSD.  Initially, the veteran should be 
requested to provide a detailed list of 
his alleged stressors.  

2.  The RO should afford the veteran a VA 
psychiatric examination by a psychiatrist 
who has not examined him and who has been 
afforded the criteria of DSM IV.  The 
claims file, should be made available to 
the examiner.  In regard to PTSD, if a 
diagnosis of PTSD is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and 
any of the alleged stressors presented.  
The report of examination should include 
the complete rationale for all opinions 
expressed.  The complete rationale for 
each conclusion reached should be set 
forth in a typewritten report.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

4.  The RO should then review all of the 
evidence of record and readjudicate the 
issue of entitlement to service 
connection for PTSD.  If the action taken 
is adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  
They should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. Parakkal
	Acting Member, Board of Veterans' Appeals

 

